Citation Nr: 1520543	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-26 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a neck injury, to include degenerative disc disease of the cervical spine.

2.  Entitlement to a disability rating in excess of 10 percent for traumatic brain injury with subjective complaints of headaches, fatigue, and insomnia.



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from July 1978 to October 1996.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision that, in pertinent part, denied service connection for a cervical spine disability; and from an April 2012 rating decision that, in pertinent part, denied a disability rating in excess of 10 percent for service-connected traumatic brain injury with subjective complaints of headaches, fatigue, and insomnia.  The Veteran timely appealed. 

The Board notes that, on each of the substantive appeals submitted in this case, the Veteran's representative checked the box indicating that all issues listed on the statement of the case and/or supplemental statement of the case were under appeal.  The Veteran's representative proceeded to provide argument, however, addressing only specific issues regarding service connection for residuals of a neck injury and associated neurological symptoms, and regarding an increased rating for a traumatic brain injury with subjective complaints of headaches, fatigue, and insomnia.  Specifically, on the cover sheet transmitting each of the substantive appeals, the Veteran's representative stated that, on behalf of the Veteran, she has read each of the statements of the case and has elected to appeal only the denial of service connection of a cervical spine disability and associated neurological symptoms; and to appeal the evaluation of traumatic brain injury with migraine headaches, fatigue, and insomnia.  In this regard, the issues perfected on appeal have been specifically limited to those shown above on the title page of this decision.

The Court has recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the Veteran's claim for entitlement to a TDIU already has been awarded, effective from the date of claim in January 2010.

The record reflects that the Veteran was previously represented by an agent, who has revoked the power of attorney in March 2014 under provisions of 38 C.F.R. § 20.608 (2014), prior to the appeal being certified to the Board.

The issue of entitlement to acquiring a specially adapted housing grant for remodeling has been raised by the record in an April 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, a cervical spine disability with left-sided numbness had its onset in service.

2.  Throughout the rating period, the Veteran's traumatic brain injury has been manifested by subjective complaints of headaches, fatigue, and insomnia; and by facets of cognitive impairment-including decreased executive functioning, impaired judgment, social interaction, and subjective symptoms interfering with instrumental activities of daily living-of no more than mild in severity; traumatic brain injury residuals rated as a "2" or higher in one or more facets are not shown.

3.  For the period from August 4, 2011, the Veteran's headaches have been manifested by characteristic prostrating attacks averaging once a month or more over the last several months; very frequent, completely prostrating and prolonged attacks, productive of severe economic inadaptability, have not been demonstrated.


CONCLUSIONS OF LAW

1.  A cervical spine disability with left-sided numbness was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  Throughout the rating period, the criteria for a disability rating in excess of 10 percent for traumatic brain injury with subjective complaints of headaches, fatigue, and insomnia are not met or nearly approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8045 (2014).

3.  The criteria for a separate 30 percent disability rating for migraine headaches, for the period from August 4, 2011, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

A decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Through February 2010 and September 2011 letters, the RO notified the Veteran of elements of a service connection claim, elements of an increased rating claim, and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claims.  

In each letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each of the Veteran's claim decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims on appeal, reports of which are of record and are adequate for rating purposes.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Service Connection 

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time.  38 U.S.C.A. § 1111. Here, the Veteran's enlistment examination in July 1978 revealed no defects.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id.  The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in section 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, arthritis is considered chronic under section 3.309.

The Veteran contends that the onset of his current cervical spine disability was during active service.  He reportedly had injury his neck in 1985 at the same time that he sustained a head injury, when he fell "head first" from the top of a track vehicle and broke his wrist and suffered facial injuries.  He also reported that his neck pain has continued since his discharge from active service.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005). 

Service treatment records show that the Veteran had continuous complaints of headache pain in 1985, after falling from the top of a track vehicle.  In October 1985, the Veteran reported that he had been unable to sleep at night for about six or seven months.  Records show that he was evaluated in the Emergency Room in November 1986, for headache symptoms which had worsened over the last six months.  Examination at that time revealed no neck rigidity.  The record reflects no further treatment in active service for residuals of neck injury.  Nor is there evidence of arthritis of the cervical spine within the first post-service year.

VA records show that the Veteran underwent consultation for chronic neck pain in October 2008.  Examination at that time showed mildly decreased range of motion of the cervical spine and shoulders, due to muscle tightness and guarding from pain.  X-rays taken in September 2006 revealed mild degenerative arthritis of the mid-to-lower cervical spine at C5-C6 and at C6-C7 vertebral levels.  Assessments included chronic neck pain with multiple contributing factors, including degenerative disc and joint disease of the spine.
  
The report of a July 2009 VA examination reflects the Veteran's subjective complaints of hurting his neck after the fall from the top of a track vehicle in 1985, and that he had not seen anyone for treatment of neck pain until after his discharge from active service.  He reported that the pain was constant, and that he took no medication for neck pain.  He also reported difficulty sleeping because of neck pain.  The diagnosis was cervical spine degenerative joint disease.   Following examination, the July 2009 examiner opined that it is less likely as not that the Veteran's current neck pain is a result of the Veteran's fall from the top of the track vehicle.  In support of the opinion, the examiner noted that the Veteran did not complain of neck pain while in active service; and that he first sought attention for neck pain after leaving active service.  

MRI scans of the Veteran's cervical spine, conducted in August 2009, reveal age-appropriate degenerative changes in the cervical spine.  In February 2010, a VA physician opined that this likely explained the Veteran's neck pain.

Private treatment records, dated in July 2010, show acute complaints of some chronic left-sided intermittent numbness.

During an October 2011 VA examination, the Veteran reported that he fell on his head when falling from the top of a track vehicle in active service; and that his neck seemed to be most injured from the fall.  He reported that his neck pain caused sleep disruption.  

In March 2012, a VA physician opined that the Veteran's neck pain and left-sided numbness seemed to be related to the degenerative cervical changes.

In January 2013, another VA physician noted that the Veteran suffered from neck and back pain, headaches, and left-sided numbness; and that MRI scans of the Veteran's neck showed degenerative arthritis "of the type seen in people who have had unusual stresses or injuries to the neck."  The VA physician opined that the motor vehicle accident that the Veteran had years ago in Germany was the cause of these degenerative changes to his cervical spine, and also the cause of the neurological symptoms he was having now.

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Here, service treatment records do show that the Veteran sustained injuries when he fell from the top of a track vehicle during service and was treated for headaches, a broken wrist, and facial injuries.  Thus, the overall evidence reflects treatment for severe injuries in active service.  

The Veteran has reported that the neck pain that he first experienced in service, actually continued after service.  He reported that the neck pain disrupted his sleep both during service and after his separation from service.  The medical evidence demonstrates nearly a two-decade gap in time from when the Veteran separated from active service and when X-rays first revealed arthritis of the cervical spine.  In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit Court indicated that, where lay evidence provided is competent and credible, the absence of contemporaneous medical documentation during service or since, such as in treatment records, does not preclude further evaluation as to the etiology of the claimed disorder.  

In this case, the Veteran is competent to report what has occurred since service because his statements are regarding his first-hand knowledge of factual matters, that is, the symptoms that the Veteran experienced from the time of his separation forward.  Furthermore, the Board finds that the Veteran is credible in this regard.  The treatment records indicate a longstanding history of symptomatology.  Also, the Veteran's statements are consistent with the findings of degenerative changes as being a cause of the Veteran's neck pain in February 2010.  

Here, the Veteran has claimed a continuity of symptomatology with regard to his neck complaints since service.  While the July 2009 VA examiner based an adverse opinion as to causation on the absence of complaints of neck pain in active service, the United States Court of Appeals for Veterans Claims (Court) has found that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  See Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  The Veteran continues to take no medication for his neck pain.  That notwithstanding, the Board finds that the lay statements of record support a finding of continuity of symptomatology of neck pain since active service.  Again, the Veteran's statements are credible.  Accordingly, as there is a documented incident of severe injury in active service and there is lay evidence of continuity of neck pain after his discharge, as well as a current diagnosis of chronic neck pain with multiple contributing factors, including degenerative disc and joint disease of the spine, service connection is warranted.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Moreover, recent examiners have attributed the Veteran's left-sided numbness to the degenerative changes of his cervical spine.

Resolving all doubt in the Veteran's favor, the Board finds that a cervical spine disability with left-sided numbness had its onset in service.  See 38 C.F.R. § 3.102 (2014).  
  

III.  Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2014).

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of headache pain, fatigue, and insomnia.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment and daily activities.

Service connection has been established for traumatic brain injury with subjective complaints of headaches, fatigue, and insomnia.  The RO has evaluated the Veteran's disability as 10 percent disabling under Diagnostic Code 8045-8100.  While a hyphenated diagnostic code generally reflects rating by analogy (see 38 C.F.R. §§ 4.20 and 4.27), here, the RO has considered both diagnostic codes, alternatively.  Diagnostic Code 8045 contemplates brain disease due to trauma, while Diagnostic Code 8100 pertains to migraine headaches.  

Rating Criteria

Diagnostic Code 8045 provides evaluation for three main areas of dysfunction that may result from traumatic brain injury and have profound effects on functioning:  Cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of a traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a traumatic brain injury, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."
 
Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code:  Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a traumatic brain injury.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.

Evaluate cognitive impairment and subjective symptoms:  The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total."  However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4): The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.

Note (5): A Veteran whose residuals of a traumatic brain injury are rated under a version of § 4.124a, Diagnostic Code 8045, in effect before October 23, 2008, may request review under Diagnostic Code 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that Veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under Diagnostic Code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 C.F.R. § 3.114, if applicable.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008).

Pursuant to Diagnostic Code 8100, headaches with characteristic prostrating attacks averaging less frequently than one in two months over the last several months are rated 0 percent disabling.  Headaches with characteristic prostrating attacks averaging one in two months over the last several months are rated as 10 percent disabling.  Headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months are rated 30 percent disabling.  Very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a (2014).

In this case, the Board will consider not only the criteria of the currently assigned diagnostic code, but also the criteria of other potentially applicable diagnostic codes.

Factual Background

Historically, the Veteran fell "head first" from the top of a track vehicle during active service in 1985, and had problems with headaches ever since.  Primarily, his head hurt, and he complained of dizziness.  Records show that stitches were required in his left eyebrow, and the Veteran also had broken his wrist in the fall.  Subsequently, the Veteran was diagnosed with a delusional disorder, and was discharged from active service in 1996.  Objective findings then revealed that the Veteran was neither hostile nor belligerent, and that his insight was minimal and his judgment was fair.  Records show that the Veteran's headaches were without migraine characteristics, and that he did not miss work because of headaches in 2007.  MRI scans taken of the Veteran's head in June 2008 were negative, and computed tomography scans conducted of the Veteran's head in August 2009 also were negative.

A VA examiner in October 2009 found no concrete evidence to support that the Veteran's delusional disorder was secondary or related to his traumatic brain injury; and could not opine, in this regard, without resort to mere speculation.

In February 2010, the Veteran also reported having some "black-out" episodes.

In May 2011, a VA counselor reported that the Veteran was found medically infeasible for vocational rehabilitation because of the severity of his medical conditions-including headaches, delusional disorder, pain in joints, neck pain, and other disorders.

The report of an August 2011 VA examination includes diagnoses of mild traumatic brain injury, post-traumatic headaches with migrainous characteristics, history of delusional disorder, dizziness of unknown etiology, insomnia of unknown etiology, fatigue and malaise of unknown etiology, cognitive complaints  of unknown etiology, and "blackouts" of unknown etiology. 

The August 2011 VA examiner noted the Veteran's medical history, and noted the Veteran's report of having headaches seven days per week for 24 hours each day.  The Veteran also reported having blurred vision with the headaches; he reported no nausea or vomiting.  He described 50 percent of the headaches as prostrating.  He also complained of dizziness since the in-service injury, as well as very severe fatigue and malaise.  The Veteran also reported problems with attention, concentration, judgment, and decision-making; and reported that he last worked in 2008.

Following examination, the August 2011 examiner stated that it was not possible to interpret with any scientific certainty the presence of cognitive residuals of traumatic brain injury, due to invalidity of test performance.  The examiner noted that judgment was mildly impaired, and that social interaction was occasionally inappropriate.  Visual spatial orientation was mildly impaired.  The examiner noted that the Veteran had three or more subjective symptoms that might mildly interfere with work, activities of daily living, or other close relationships; and that he had one or more neural behavioral effects that occasionally interfered with workplace interaction, social interaction, or both, but did not preclude them.  The examiner found it impossible to make a determination, without speculation, as to whether the Veteran's emotional/behavioral signs and symptoms were part of a comorbid mental disorder, which represented residuals of a traumatic brain injury.

The report of an October 2011 VA examination reflects no physical findings of autonomic nervous system impairment, gait abnormalities, imbalance or tremors, muscle atrophy or loss of muscle tone, spasticity or rigidity, fasciculations, cranial nerve dysfunction, skin breakdown, vision problems, psychiatric manifestations, or other abnormalities.  The Veteran reported having problems with memory since his discharge from active service.  

The October 2011 examiner found objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  Judgment was normal, and social interaction was routinely appropriate.  The Veteran was always oriented to person, time, place, and situation.  Motor activity was normal, and visual spatial orientation was normal.  

The October 2011 examiner found three or more subjective symptoms that mildly interfere with work, instrumental activities of daily living, or work or family or other close relationships.  Examples included intermittent dizziness, daily mild or moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, and hypersensitivity to light.

The October 2011 examiner found one or more neurobehavioral effects that do not interfere with workplace interaction or social interaction.  Examples included irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of apathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.  These effects ranged from slight to severe.

The October 2011 examiner also found that the Veteran was able to communicate by spoken and written language, and to comprehend spoken and written language.  Diagnoses included fatigue, due to very low normal vitamin D, now being treated; and mild traumatic brain injury, with difficulty assessing cognitive capacity due to testing revealing a high score on malingering.   

In January 2012, a VA staff psychiatrist opined that the Veteran's anxiety, insomnia, fatigue, and depression were better related to his delusional disorder rather than to his traumatic brain injury.  The psychiatrist explained that the Veteran's delusional disorder was a comorbid mental disorder and less likely than not secondary to his traumatic brain injury.

Analysis

In a case such as this, in which, given the nature of the symptoms, there is likely to be some overlap.  A January 2012 examiner found that the Veteran's delusional disorder was separate and distinct from the Veteran's traumatic brain injury.  An August 2011 examiner found that the Veteran's post-traumatic headaches had migrainous characteristics.  Where no delineating of symptoms is apparent, the Board has given the Veteran the benefit of the doubt and attributed his symptoms to the service-connected traumatic brain injury with subjective complaints of headaches, fatigue, and insomnia.  See, e.g., Mittleider v. West, 11 Vet. App. 181, 183 (1998).

The Board notes that service connection already has been established for the Veteran's delusional disorder; and that evaluating the same manifestations under a separate diagnosis would violate the anti-pyramiding provisions of 38 C.F.R. § 4.14 (2014).  With regard to symptoms of memory loss, impaired insight, and chronic sleep impairment, such emotional/behavioral dysfunction is contemplated in the rating criteria for a delusional disorder.

With regard to executive function, examiners have noted difficulty completing a cognitive assessment due to the Veteran's delusional disorder and a test score interpreted as malingering.  Nevertheless, functional impairment was evident.  In this regard, a level of severity of "1" is warranted for difficulty with executive functions, but without objective evidence on testing. 

Examiners also have noted the Veteran's judgment as normal or as mildly impaired.  In this regard, a level of severity of "1" is warranted based on evidence demonstrating, at most, mildly impaired judgment in understanding the consequences of choices and making a reasonable decision.

Examiners have noted the Veteran's social interaction as occasionally inappropriate.  In this regard, a level of severity of "1" is warranted based on evidence demonstrating occasionally inappropriate social interaction.

Examiners have noted the Veteran as always oriented to person, time, place, and situation.  In this regard, a level of severity of "0" is warranted based on evidence of no impairment.

Examiners also have noted the Veteran's motor activity and visual spatial orientation as normal.  In this regard, a level of severity of "0" is warranted based on evidence of normal findings.

The October 2011 examiner found three or more subjective symptoms that mildly interfered with work or instrumental activities of daily living.  In this regard, a level of severity of "1" is warranted based on evidence of intermittent dizziness, daily mild-to-moderate headaches, and hypersensitivity to sound and light.  

The October 2011 examiner found one or more neurobehavioral effects that do not interfere with workplace interaction or social interaction.  In this regard, a level of severity of "0" is warranted based on evidence of unpredictability, lack of motivation, verbal aggression, physical aggression, apathy, lack of apathy, lack of cooperation, and inflexibility.

The October 2011 examiner found that the Veteran was able to communicate by spoken and written language, and to comprehend spoken and written language.  In this regard, a level of severity of "0" is warranted based on the Veteran's ability to communicate.

The evaluation assigned for cognitive impairment and other residuals of traumatic brain injury not otherwise classified is based upon the highest level of severity for any facet as determined by examination.  Only one disability evaluation is assigned for all the applicable facets.  In this case, the overall evidence warrants a 10 percent evaluation based upon the highest severity level of "1," which was provided for the following facets:  executive function, judgment, social interaction, and subjective symptoms that mildly interfere with work or instrumental activities of daily living.

A disability rating in excess of 10 percent for traumatic brain injury with subjective complaints of headaches, fatigue, and insomnia is not warranted.  There is no evidence of physical dysfunction; and the Veteran's emotional and behavioral dysfunction has been separately evaluated.  

In assessing the severity of the Veteran's traumatic brain injury with subjective complaints of headaches, fatigue, and insomnia, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g., Layno, 6 Vet. App. at 470 and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria to support a disability rating in excess of 10 percent require medical evidence within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, lay assertions are not more persuasive than objective medical findings which, as indicated above, support no more than a 10 percent disability rating throughout the rating period.

Hence, the Board has no discretion in this matter and must predicate its determination based on the evidence of record.  See, cf. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the neuropsychiatric results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Lastly, in this case, an August 2011 examiner found that the Veteran's post-traumatic headaches had migrainous characteristics; and that the Veteran described 50 percent of his headaches as prostrating.  The Board finds the Veteran's statements to be credible.

As noted above, migraine headaches are to be evaluated separately from residuals of traumatic brain injury and from other subjective headaches.  38 C.F.R. § 4.124a, Diagnostic Code 8100; see also 38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (1).

Here, the Veteran has described having constant headaches, and has described at least half as prostrating.  Given the August 4, 2011 VA examination report showing a diagnosis of post-traumatic headaches with migrainous characteristics, and resolving doubt in favor of the Veteran, a separate 30 percent disability rating is warranted for migraine headaches from August 4, 2011.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  Here, there is evidence of headaches with characteristic prostrating attacks occurring on an average of once a month or more over the last several months.  Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings is permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  At no time, however, have very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability been demonstrated, to warrant a disability rating in excess of 30 percent for migraine headaches.

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for each disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-i.e., a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. Id.  

Here, the symptomatology and impairment caused by the Veteran's service-connected traumatic brain injury with subjective complaints of headaches, fatigue, and insomnia are specifically contemplated by the rating criteria, as shown above.  There are no other ratable symptoms stemming from the disability that are not currently considered in the rating criteria.  Likewise, all of the Veteran's symptoms and manifestations have been considered based on all available rating criteria for the disability.  In this case, comparing the Veteran's disability level and symptomatology for the disability to the rating schedule, the Board finds that the degree of disability throughout the rating period under consideration is contemplated by the rating schedule; therefore, the assigned ratings are adequate.  In the absence of exceptional factors associated with the disability (i.e., no frequent hospitalizations, no interference with work), the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  As such, referral for consideration for extraschedular evaluations is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

For the foregoing reasons, the Board finds that, throughout the rating period, the preponderance of the evidence is against a disability rating in excess of 10 percent for traumatic brain injury with subjective complaints of headaches, fatigue, and insomnia; and, for the period from August 4, 2011, in favor of a separate 30 percent disability evaluation for associated migraine headaches.









	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for a cervical spine disability with left-sided numbness is granted.

A disability evaluation in excess of 10 percent for traumatic brain injury with subjective complaints of headaches, fatigue, and insomnia, is denied.

A separate 30 percent disability rating for associated migraine headaches, for the period from August 4, 2011, is granted, subject to the pertinent legal authority governing the payment of monetary awards.




______________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


